Ludeling, C. J.
This is a suit for the price of a tract of land. The defendant, being a non-resident, an attachment was obtained, and Cooper and others were garnisheed.
*626Judgment for the price of the land and against the garnishee, Cooper, was correctly rendered. It appears that Cooper answered the interrogatories acknowledging his indebtedness to Fuller, and some time afterwards he filed another set of answers, the effect of which is to release himself from any judgment in this suit. This can not be allowed.
“The object'of such interrogatories is to elicit the truth, and ample opportunity is afforded to the person interrogated to answer clearly, fully, unequivocally. If he does not properly avail himself of such opportunity it is his own fault. A practice once admitted of allowing suitors to amend their affidavits ad libitum would probably induce inconvenience and delays, and in many instances perjury.” 5 La. 83; 19 An. 374.
The appellee has asked for damages for a frivolous appeal, but he has waived that right by asking for an amendment of the judgment, although the amendment is refused.
It is ordered that the judgment of the lower court be affirmed with costs of appeal.
Rehearing refused.